COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
PATRICIA W. GRIFFIN                                                     CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                           34 The Circle
                                                                     GEORGETOWN, DELAWARE 19947




                      Final Report:      November 17, 2020
                      Date Submitted:    October 7, 2020



Via File & ServeXpress
James P. Sharp, Esquire
Moore & Rutt, P.A.
122 West Market Street
P.O. Box 554
Georgetown, Delaware 19947

Via U.S. Mail
David R. Willey
28388 Evans Lane
Unit 1106
Dagsboro, DE 19939

Re:      John C. Ponder v. David R. Willey
         C.A. No. 2019-0349 PWG

Dear Counsel and Mr. Willey:

         The last stage of a partition proceeding involves the division of the proceeds

from the sale of the partitioned property. This dispute addresses whether the

proceeds should be divided equally between two brothers who purchased property

as tenants in common, or whether one of the brothers is entitled to contributions for
 John C. Ponder v. David R. Willey
 C.A. No. 2019-0349-PWG
 November 17, 2020

 payments he made related to the Property, as well as offsets against the other

 brother’s share of the proceeds. I recommend the Court deny the contribution and

 offset claims, except for the offset related to property taxes paid when the property

 was sold. This is my final report.

I.     Background

            On November 29, 2016, Petitioner John C. Ponder (“John”) and his

 brother, Respondent David R. Willey (“David”), purchased real property

 (“Property”) located at 34534 Hitch Pond Road, Laurel, Delaware, as tenants in

 common, from their brother, Robert Willey (“Robert”).1 The Property consisted of

 a three-bedroom, two-bathroom double-wide trailer located on approximately 1.6

 acres.2 John wanted the Property as a home for their mother to live in.3 The

 parties agreed that the arrangement was for David to also reside in the home. 4

 Their mother relocated to the Property shortly after its purchase and remained in

 the home until she passed away on or about October 31, 2018. 5 In addition, their

 mother’s sister moved into the home around the end of July of 2018 and stayed in



 1
   Docket Item (“D.I.”) 1, Ex. A. I use first names in pursuit of clarity and intend no
 familiarity or disrespect.
 2
     Trial Tr. 28:22-24; Trial Tr. 23:3-4.
 3
     D.I. 1, ¶ 7.
 4
     Trial Tr. 80:19-21; Trial Tr. 90:22-24.
 5
     Trial Tr. 36:16-37:5.

                                               2
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

the home until she died at the end of January of 2019.6 David resided at the

Property from the time of purchase until after the partition sale.

          On May 13, 2019, John filed a petition (“Petition”) to partition the Property

and for contributions and offsets affecting the division of the partition sale

proceeds between him and David.7 Following a hearing on the Petition, a partition

sale by public auction was ordered on July 3, 2019, and the Property was sold on

October 1, 2019 for $80,000.00.8         With no objections having been filed, the

Trustee’s return of sale was confirmed by the Court on October 30, 2019. 9

          John filed his petition for decree and order of distribution on November 18,

2010, asking that his share be increased by his $40,000.00 purchase payment,

$16,150.00 for one-half of the fair rental value of the Property from the time of its

purchase, $1,566.55 for one-half of the unpaid real property taxes, $2,353.44 for

improvements he made to the Property, $19,015.00 for one-half of the waste

committed by David on the Property, and attorney’s fees and costs.10 A decree for

distribution hearing was held, using Zoom, on October 7, 2020. 11

6
    Trial Tr. 108:12-16.
7
    D.I. 1.
8
    D.I. 10; D.I. 11, ¶¶ 5, 6.
9
    D.I. 14.
10
     D.I. 15, ¶ 30.
11
  The hearing was originally scheduled for March 16, 2020, and was rescheduled, due to
the pandemic.

                                            3
  John C. Ponder v. David R. Willey
  C.A. No. 2019-0349-PWG
  November 17, 2020

II.     Analysis

           This is my decision regarding the distribution of the partition sale proceeds.

  $67,692.68 in sale proceeds remains to be distributed, after partition sale costs of

  $12,307.32 are deducted from the $80,000.00 sale price. 12            John’s claims for

  offsetting liabilities or contributions related to the Property are addressed in turn

  below. The party claiming contribution for repairs, improvements, taxes or other

  costs has the burden of proof. 13

        A. Reimbursement of John’s purchase costs

           John seeks to be reimbursed for his $40,000.00 payment to purchase the

  Property, alleging that David made no contribution to the purchase price.14

  However, pursuant to the deed dated November 29, 2016, John and David each

  own 50% of the property. 15          The evidence shows that David did contribute

  financially towards the purchase of the Property through the payment arrangement

  he made with Robert. 16 Further, the agreement between John and David regarding

  12
       D.I. 12, Ex. E.
  13
       Cf. Estate of Weber v. Weber, 2014 WL 589714, at *6 (Del. Ch. Feb. 17, 2014).
  14
       D.I. 15, ¶¶ 9, 10.
  15
       D.I. 1, Ex. A.
  16
     Robert testified that he believed, based upon statements from a realtor, the Property
  was worth $80,000.00 at the time he sold it to John and David. Trial Tr. 87:19-20. And
  that the parties’ agreement regarding the purchase of the Property was that John and
  David would be co-owners, with John paying $40,000.00 to Robert, and David paying
  another $40,000.00 to Robert in installments, since he had recently lost his job. Trial Tr.
  89:10-15. John paid $40,000.00 up front. D.I. 1, Ex. B. Robert testified that there was
                                               4
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

the Property’s purchase included other contributions from David, such as

performing maintenance of the Property. 17 David performed some aspects of the

agreement, including cutting the grass, making repairs and living in the home with

their mother until her death.18 And, even assuming arguendo David breached the

agreement, there is no evidence that the parties agreed John would be reimbursed

for his $40,000.00 payment for a breach, or that reimbursing John for his payment

is an appropriate remedy for a breach. To do so would value John’s contribution to

the exclusion of David’s contributions under the agreement. Therefore, John is not

entitled to be reimbursed for his $40,000.00 payment towards the purchase of the

Property from the sale proceeds.19

      B. Claim for rental value benefit against David




no written agreement regarding the payment arrangement in order to save the cost of
legal services to prepare the agreement. Trial Tr. 89:22-90:19. He further testified that
David has paid him between $200.00 and $400.00 per month, and provides handyman
services, to pay on the debt, and still owes him about $30,000.00. Trial Tr. 97:11-98:4.
John confirmed that he believed Robert “had some sort of arrangement with David to do
some labor, some work.” Trial Tr. 32:3-5.
17
  Trial Tr. 52:17-19; Trial Tr. 96:21-23. John remembers that, in addition, the agreement
was their mother would have the master bedroom, and David would not bring his dogs
inside the home and would pay property taxes. Trial Tr. 79:4-18. David and Robert recall
that David’s main obligation under the agreement was to take care of their mother. Trial
Tr. 94:7-9; Trial Tr. 114:7-8.
18
     Trial Tr. 79:11-13.
19
  Obligations under the agreement between David and Robert, with approximately
$30,000.00 still due to Robert, are not addressed in this report or in this partition action.

                                             5
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

           John seeks $16,150.00 for one-half of the fair rental value of the Property

from the time of its purchase, claiming that David ousted John by his “full and

exclusive access” of the Property. 20       “A co-tenant living on property has no

obligation to pay rent unless the co-tenants agreed that rent would be paid.”21

However, if a co-tenant has exclusive possession of the property and ousts other

co-tenants, then the rental value (representing the benefit received by the co-tenant

having exclusive possession) may be set off against their share of the sale

proceeds.22 In this case, there is not sufficient evidence that David had exclusive

possession of the Property or that he ousted John. Although it is questionable

whether John had a key to the Property, John stayed at the Property at various

times while he and David co-owned the Property and accessed the Property when

he visited their mother, typically once or twice a year. 23 There is no evidence John

was excluded from accessing the Property by David. Accordingly, since no ouster


20
     D.I. 15, ¶¶ 12, 13, 30(b).
21
     In re Real Estate of Hunsucker, 2019 WL 1984242, at *3 (Del. Ch. May 3, 2019).
22
     Id.
23
  Trial Tr. 49:16-18. John testified that he did not have a key to the Property until April
of 2018, when their sister got him a key. Trial Tr. 49:21-50:7. He further testified,
however, that he didn’t recall whether he had asked for a key prior to that time and stated
“they didn’t usually have the door locked.” Trial Tr. 50:8-13. And that he stayed at the
home on the Property for the majority of the time he came home for their mother’s
hospice care and that, after their mother passed, he was able to access the Property. Trial
Tr. 77:12-20; Trial Tr. 50:21-51:11. David responded that, when he changed the locks,
he had the locks keyed alike so there was no need to give John a new key. Trial
Tr.113:23-114:2.

                                             6
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

has been shown and there is no evidence David agreed to pay rent, David had no

obligation to pay rent and no benefit from rental value is set off against him from

the sale proceeds.24

      C. Contributions regarding property taxes

         John claims $1,566.55 should be added to his share of the sale proceeds,

representing one-half of the unpaid real property taxes. He asserts David agreed to

pay all of the taxes as a part of the agreement regarding the purchase of the

Property. 25 Generally, co-tenants share the cost of taxes on the property equally,

because those costs benefit all of the co-tenants. 26           However, an agreement

between the co-tenants distributing the payment of property obligations between

co-tenants can affect that conclusion. Here, John testified that: he and David had

an agreement that David would pay property taxes on the Property; the property

tax invoices were mailed to David; and, at one point, when John became aware that

24
   John also argues that their mother and aunt paid rent to David while they resided at the
Property, which was not shared with John. Trial Tr. 38:6-20. David responds that neither
paid rent to him but acknowledges they serially paid him $200.00 per month towards
utilities (their mother paying until her death and their aunt paying after that until her
death). Trial Tr. 107:22-108:6. David did not share those payments with John, since they
were for utilities, which he was responsible for. Trial Tr. 109:3-6. I find David’s
testimony credible, especially since John testified he knew their mother “wanted to
contribute . . . towards some of the utilities.” Trial Tr. 36:4-6.
25
     D.I. 15, ¶ 14.
26
   Estate of Weber, 2014 WL 589714, at *5 (“Delaware law requires cotenants to share
equally the taxes imposed on jointly-owned property . . .”) (citations omitted); see also In
re Real Estate of Turulski, 1993 WL 18767, at *5 (Del. Ch. Jan. 21, 1993) (co-tenant is
reimbursed for payments on taxes because they benefitted all of the co-tenants).
                                             7
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

taxes on the Property were delinquent, he flew back from California to take David

to set up payment arrangements on the overdue taxes.27 John further testified

David told him that he would make payments on the taxes – and “did pay a little

bit on a couple different occasions,” but “the amount of taxes that were past due

were sizeable, thousands of dollars.” 28 David responds that there is no evidence of

any agreement regarding the taxes, although he testified that he made “three or

four payments” on the taxes.29 I find the credible evidence shows that David

agreed to pay property taxes while he resided at the Property, as a part of the

purchase agreement with John. In making this finding, I rely on David’s admission

that he repeatedly paid property taxes in the past (while John only made a small

initial payment related to the payment arrangement for delinquent taxes established

by David), and the tax invoice was sent to the Property (where David resided).30

Such an obligation appears consistent with David’s other obligations under the

agreement, which allowed him to live at the Property rent-free. 31 Accordingly,

27
     Trial Tr. 61:11-62:7; Trial Tr. 64:3-5.
28
     Trial Tr. 61:12-13, 21; Trial Tr. 62:13-23.
29
     Trial Tr. 130:9-10; Trial Tr. 109:7-10.
30
     See Trial Tr. 64:3-5; Trial Tr. 61:19-20; Trial Tr. 63:1-5; Trial Tr. 109:7-10.
31
  John stated that it was David’s failure to pay the taxes that led him to seek the partition
of the Property. Trial Tr. 61:6-10. He testified it was his expectation that, if David
complied with the agreement, David “was going to live [at the Property] for the rest of
his life,” even after their mother’s death. Trial Tr. 79:24-80:2. For a long-term
arrangement (extending after David’s obligation to care for their mother ended), it is
reasonable that David would be obligated to pay all of the property taxes.

                                                   8
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

John’s share of the property taxes paid by the Trustee as partition sale costs will be

paid by David, which means that David’s one-half share of the sale proceeds will

be reduced by $1,326.41 (one-half of the total – $2,652.82 – assessed in property

taxes at the time of sale).32

     D. Improvements to the Property

        John seeks $2,353.44 in contributions for improvements he made to the

Property. 33      John testified the $2,353.44 represents expenditures he made on

materials for improvements, including widening doors and replacing carpet with

new flooring in several rooms in the home, which were made on or around May

through July of 2018. 34 John testified that he purchased the materials and he and

David, along with a couple of other helpers for specific jobs, completed the work



32
   John testified that the tax bill submitted showed $3,140.98 was due on property taxes
as of the date of the partition sale. Trial Tr. 63:12-23; Pet’r’s Trial Ex. 8. However, there
is no evidence that amount was actually paid in taxes. The Trustee’s return of sale shows
the Sussex County property taxes paid as costs of the partition sale totaled $2,652.82,
including $2,400.80 in delinquent taxes and $252.02 in taxes accrued between 7/1/19 and
10/31/19. D.I. 12, Ex. E. The parties have the burden of providing sufficient proof that
their claimed contributions are not speculative. See generally H & H Brand Farms, Inc. v.
Simpler, 1994 WL 374308, at *5 (Del. Ch. June 10, 1994). Without other evidence, I
rely on the Trustee’s return of sale as an accurate reflection of the amount of taxes paid at
the partition sale and one-half of that amount is set off against David’s share of the sale
proceeds.
33
  D.I. 15, ¶ 18. John increased the request for expenditures on improvements at trial to
$2,728.37, based upon the credit card statements entered into evidence at trial. Trial Tr.
48:6-17; Pet’r’s Trial Ex. 4.
34
  Trial Tr. 45:12-46:20; John’s credit card statements were highlighted to indicate
materials related to improvements, but those statements show only that the expenditures
                                             9
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

during that time. 35 Robert testified that, generally, when repairs were needed on

the home, John would pay for the materials and David, with Robert’s assistance at

times, would make the improvements.36 Both John and David testified that they

each completed work on the home. 37

         In dividing partition sale proceeds between co-tenants, a court “may, as a

matter of equity, take into consideration improvements by one cotenant and, ‘to the

extent those improvements have enhanced the value of the property, the improving

cotenant will be compensated proportionally out of the proceeds of the sale.’” 38

Here, there is no evidence that the repairs or improvements performed by either co-

tenant increased the market value of the Property. And, I cannot conclude that

John’s expenditures, if determined to be for improvements, exceed the value of the


were made at Walmart, Lowes, or Family Dollar stores in Delaware or Maryland, and not
what items were purchased. Pet’r’s Trial Ex. 4.
35
     Trial Tr. 46:19-47:6.
36
     Trial Tr. 95:9-13; Trial Tr. 102:24-103:10.
37
   John repaired holes in the wall shortly after its purchase. Trial Tr. 116:16-20. David
and Robert testified that David completely redid one of the bathrooms, replacing the
floor, toilet and sink. Trial Tr. 107:15-17; Trial Tr. 103:10-20. John recalled that David
replaced the bathroom floor, saying the work was “shoddy,” and indicated David “might
have” done additional work. Trial Tr. 117:3-7; Trial Tr. 118:5-6; Trial Tr. 121:15-18;
Trial Tr. 121:23-122:3.
38
   Estate of Weber v. Weber, 2014 WL 589714, at *5 (Del. Ch. Feb. 17, 2014) (citing
Burkett v. Ward, 2012 WL 6764072, at *1 (Del. Ch. Dec. 19, 2012)); Wilson v. Lank, 107
A. 772, 773 (Del. Ch. 1919) (“where one tenant in common improves the premises the
cost of the improvements is not necessarily the measure of his rights to compensation or
allowance, but it is the enhancement in value of the premises by reason thereof which is
taken into consideration on equitable principle”).

                                              10
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

labor performed by David on improvements, such that it would be equitable to

increase John’s share of sale proceeds. Therefore, I deny John’s contribution claim

for his expenditures on improvements.

      E. Waste on the Property

          John argues that David should be assessed damages because he committed

waste, decreasing the value of the Property. 39 John asserts David let his dogs

damage the home and failed to adequately maintain the Property – leaving debris

(disabled cars, trash, junk and an old piano) strewn throughout the yard, and the

grass uncut, at the time of the partition sale.40 David also refused access to the

Property prior to, or at, the partition sale, which John argues had “a chilling effect

on bidding” at the sale. 41

          The auctioneer at the partition sale testified that the weather was good the

day of the auction, with 24 people attending the partition sale, 12 people registered

to bid, and a final bid of $80,000.00. 42 He noted they had no access to the interior

of the home or permission to be on-site.43 When asked if the inability to access the

interior of the home negatively affected the bidding process, the auctioneer


39
     D.I. 15, ¶ 22.
40
     Id., ¶¶ 20, 21.
41
     Id., ¶ 26.
42
     Trial Tr. 11:6-18.
43
     Trial Tr. 11:1-4.

                                           11
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

responded that he did not know since it was the first time it had happened to him

but it “probably did not assist in the sale of the property.” 44 He commented on the

unusual “debris” left outdoors on the Property, including cars, chairs, a boat,

lawnmowers, a piano, and dog feces, testifying that the “condition of the property

was not helpful.”45 He testified that the grass had not been cut in a month or

more. 46 Although acknowledging that he is not a licensed real estate appraiser, the

auctioneer testified that his gut feeling was that the Property would sell “within

about 10 percent of a hundred thousand,” and that the $80,000.00 sale price “didn’t

quite make it.”47 He also commented that “[i]t’s hard to say what people would

pay at auction.”48 There was only one bidder (besides John’s attorney). 49 David

responded that the condition of the yard would have “little impact at the auction.”50




44
     Trial Tr.12:5-12.
45
     Trial Tr.12:19-13:14; Trial Tr. 13:18-23; Trial Tr. 14:11-13.
46
     Trial Tr.14:23-24.
47
     Trial Tr. 15:6-12; Trial Tr. 21:11-14.
48
  Trial Tr. 21:14-15. He testified that houses sell for less, and for more, than he thought
they would. Trial Tr. 22:5-7.
49
     Trial Tr. 15:12-13.
50
     Trial Tr. 112:10-12.

                                              12
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

         Waste is “‘a spoil or destruction in lands, houses, trees, or other corporeal

hereditaments committed or permitted’.” 51 A tenant in common can commit waste

if they commit an act that causes substantial injury to the property. 52

         Here, the question is whether David’s actions constituted waste – or whether

he substantially injured, or substantially diminished the value of, the Property.

Robert testified that, when John and David purchased the Property, there were

significant problems with the home, including leaking water pipes underneath the

home, and that the home was an approximately 30-year old mobile home that had

not been updated since it was built. 53 Robert testified that there had been dogs in

the home prior to David’s moving into the home, David’s dogs were in the home

as soon as David moved in, and that he did not see damage caused by David’s dogs

after the improvements were made. 54

         It is undisputed that David left debris in the yard and the grass uncut at the

time of the partition sale. Although it is possible those actions may have caused



51
 Pilots’ Ass’n for Bay & River Delaware v. Lynch, 1992 WL 390697, at *3 (Del. Super.
Nov. 19, 1992) (citation omitted).
52
  Whitehead v. Whitehead, 181 A. 684, 686 (Del. Ch. 1935); see also Voss v. Green, 389
A.2d 273, 274 (Del. Super. 1978) (“[a] singular act of waste, [when the land was
thereafter] put to productive agricultural use, [does not constitute a] showing that such
use as such was a spoilage or was destructive of the land”).
53
     Trial Tr. 93:17-22; Trial Tr. 92:21-24.
54
  Trial Tr. 95:14-96:5. John may have desired that David not allow his dogs into the
home but, if that was a condition of their agreement, there is no evidence that John
                                               13
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

some reduction in the sale price, actual diminishment in value because of the

debris or the uncut grass has not been shown – or quantified. The auctioneer’s

testimony that it was his “gut feeling” the Property would sell for more than the

$80,000.00 it sold for (within 10% of $100,000.00) must be contrasted with his

statement that it is “hard to say” what a property will sell for during an auction.

And, I cannot conclude that the “comparable” properties John presented to show

that the Property should have sold for a higher price, are actually comparable to the

Property. 55 Therefore, I find there is not sufficient evidence to show David’s

actions substantially diminished the value of the Property, or he committed waste.

      F. Attorneys’ fees and costs

         John seeks to offset $5,572.18 in his attorneys’ fees and costs against

David’s share of the sale proceeds. 56 “Under the American Rule and Delaware

law, litigants are normally responsible for paying their own litigation costs,”



notified David of his breach and took steps to prevent him from continuing to keep the
dogs in the house.
55
  The auctioneer reviewed sale prices of other properties close to the Property, including
one that settled at $118,000.00 on July 30, 2019 (from the foreclosure) and then sold on
June 30, 2020 for $139,000.00, which he said was similar in size although “a little
newer.” Trial Tr. 16:9-17:6. Unlike the Property, that property appears to be a single-
family home (not an older mobile home), with three bedrooms and five bathrooms, in
good condition. See Pet’r’s Trial Ex. 9. He also commented on another property that
settled for $230,000.00, noting that it was a six-acre tract – significantly larger than the
Property. Trial Tr. 17:23-18:1.
56
     D.I. 15, ¶ 29.

                                            14
John C. Ponder v. David R. Willey
C.A. No. 2019-0349-PWG
November 17, 2020

including attorneys’ fees.57 Equitable exceptions to the American Rule include the

bad faith exception, 58 as well as the “common fund doctrine” and the related

“common benefit doctrine,” which are based “on the equitable principle that those

who have profited from a litigation should share its costs.” 59 Here, I find no basis

to shift John’s attorneys’ fees and costs onto David. There is no evidence of bad

faith conduct by David during the litigation, or that John’s efforts, in seeking to

partition the Property, produced a benefit that would not otherwise have existed.60

Therefore, John’s claim for attorneys’ fees and costs is denied and he must bear his

own attorneys’ fees and costs.


57
  Mahani v. Edix Media Grp., Inc., 935 A.2d 242, 245 (Del. 2007); see also ATP Tour,
Inc. v. Deutscher Tennis Bund, 91 A.3d 554, 558 (Del. 2014); Korn v. New Castle Cty.,
2007 WL 2981939, at *2 (Del. Ch. Oct. 3, 2007).
58
    Delaware courts have awarded attorney’s fees for bad faith when “parties have
unnecessarily prolonged or delayed litigation, falsified records or knowingly asserted
frivolous claims.” Kaung v. Cole Nat. Corp., 884 A.2d 500, 506 (Del. 2005) (citation
omitted); see also RBC Capital Markets, LLC v. Jervis, 129 A.3d 816, 877 (Del. 2015)
(citation omitted). “The bad faith exception is applied in ‘extraordinary circumstances’
as a tool to deter abusive litigation and to protect the integrity of the judicial process.”
Montgomery Cellular Holding Co. v. Dobler, 880 A.2d 206, 227 (Del. 2005) (citation
omitted).
59
     Korn, 2007 WL 2981939, at *2 (citation omitted).
60
   The common benefit doctrine “is designed to equitably spread the costs of producing a
benefit realized by a group, which benefit, absent the [Petitioner’s] efforts, would not
exist.” Moore v. Davis, 2011 WL 3890534, at *2 (Del. Ch. Aug. 29, 2011). Through the
partition sale, the co-owners “exchang[ed] an asset of equal value, i.e., the co-tenants
exchange[d] an undivided fractional ownership in the property for a corresponding
fractional interest in the net value of the property upon sale,” so the exchange was “a
wash.” Estate of Proffitt v. Miles, 2012 WL 3542202, at *2 (Del. Ch. Aug. 4, 2012);
Moore, 2011 WL 3890534, at *2.

                                            15
   John C. Ponder v. David R. Willey
   C.A. No. 2019-0349-PWG
   November 17, 2020




III.    Conclusion

           For the reasons set forth above, I recommend the Court find that John is

   entitled to receive $35,172.75, and David is entitled to receive $32,519.93 of the

   $67,692.68 remaining in the sale proceeds, after costs of the partition sale were

   paid.61 This is a final report and exceptions may be filed pursuant to Court of

   Chancery Rule 144.

                                                    Respectfully,

                                                    /s/ Patricia W. Griffin

                                                    Patricia W. Griffin
                                                    Master in Chancery




   61
     If the remaining sale proceeds were split equally, David and John would each receive
   $33,846.34. David’s share is reduced by one-half of the property taxes paid as a part of
   the partition sale, or $1,326.41, and John’s share of the sale proceeds is increased by the
   same amount.

                                               16